Citation Nr: 1719779	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for a psychiatric disability other than PTSD.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to service connection for a right forearm disability.

9.  Entitlement to service connection for pelvic inflammatory disease (PID).

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for high blood pressure.

14.  Entitlement to service connection for a right hand disability.

15.  Entitlement to a rating in excess of 10 percent for sacral area lipoma postoperative scar.

16.  Entitlement to a rating in excess of 10 percent for tinnitus.

17.  Entitlement to an effective date prior to June 7, 2013 for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to February 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2013 and August 2014 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

[Although the RO reopened the claims of service connection for right ankle, right knee and left shoulder disabilities and conjunctivitis (by considering them on the merits), as there was a prior final denial of those claims the Board must address whether new and material evidence to reopen the claims has been received to establish its jurisdiction to review the merits of the claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues are characterized accordingly.]

An issue seeking an increased rating for postoperative cervical polyp was also certified on appeal to the Board.  Thereafter, an October 2016 rating decision granted service connection for residuals of hysterectomy, subsuming in the rating for that disability the rating for postoperative cervical polyp.  At the hearing before the undersigned, it was so noted, and (as indicated on the record) it was noted that as the Veteran had not appealed the rating for the hysterectomy residuals, the matter of the rating  or postoperative cervical polyp was no longer on appeal.

An October 2016 rating decision denied the Veteran's separate claim of service connection for posttraumatic stress disorder (PTSD).  She did not appeal that determination, and the claim of service connection for a psychiatric disability is characterized to reflect that it is limited to psychiatric entities other than PTSD.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for low back, right ankle, right knee, and left shoulder disabilities, and conjunctivitis, on de novo review, service connection for psychiatric, right forearm, right hip, left knee, left ankle and right hand disabilities, PID and hypertension, and seeking an increased rating for sacral area lipoma postoperative scar are REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  On the record at the November 2016 hearing, prior to the promulgation of decisions in the matters, the appellant withdrew her appeals seeking service connection for bilateral hearing loss, an increased rating for tinnitus, and an effective date prior to June 7, 2013 for the  award of service connection for tinnitus; there is no question of fact or law in these matters remaining for the Board to consider.

2.  An unappealed October 2001 rating decision declined to reopen a claim of service connection for a low back disability, that had been denied essentially on the basis that such disability was not shown.  

3.  Evidence received since the October 2001 decision tends to show that the Veteran has a low back disability that may be related to her service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.

4.  An unappealed August 1996 rating decision denied service connection for right knee, right ankle, and left shoulder disabilities and conjunctivitis, essentially on the basis that such disabilities were not shown.  

5.  Evidence received since the August 1996 decision tends to show that the Veteran has right knee, right ankle, and left shoulder disabilities and conjunctivitis that may be related to her service; relates to unestablished facts necessary to substantiate the claims of service connection for right knee, right ankle, and left shoulder disabilities and conjunctivitis; and raises a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking service connection for bilateral hearing loss, an increased rating for tinnitus and an effective date prior to June 7, 2013 for an award of service connection for tinnitus; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been received, and a claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received, and a claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received, and a claim of service connection for a left shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been received, and a claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been received, and a claim of service connection for conjunctivitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the November 2016 hearing before the undersigned, the Veteran expressed her intent to withdraw her appeals seeking service connection for bilateral hearing loss, an increased rating for tinnitus and an effective date prior to June 7, 2013 for the award of service connection for tinnitus.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision acknowledges the Veteran's intent to withdraw certain appeals and grants the reopening of claims that was sought, the Veteran is not prejudiced by any notice or duty to assist omission in those matters, and further discussion of the VCAA is not necessary.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2016 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was also advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that a December 1982 report of medical history noted that in 1979 she underwent open reduction for a left clavicle fracture.  It was stated that she had fully recovered.  She denied shoulder pain.  The upper extremities were normal on the December 1982 enlistment examination.  X-rays of the left shoulder in December 1982 show a well-healed fracture in satisfactory position.  It was noted the Veteran had complete range of motion.  There was no pain or deformity, and she was deemed fit for duty.  In September 1983 she was seen in the orthopedic clinic three days after she was evaluated for pulled muscles in the left shoulder.  She stated she had residual mild pain following the open reduction internal fixation in 1980 and that the pain had increased following strenuous exercise earlier that month.  Examination found 5/5 strength, but the Veteran could not fully abduct the shoulder.  There was tenderness at the scar.  The assessment was old fracture of the left humerus with open reduction internal fixation.  Later in September 1983, it was noted that she had full range of motion and was asymptomatic.  In November 1983, she complained of right knee pain, with no report of trauma.  Examination found no effusion or erythema.   She was seen for physical therapy the next day and it was noted she had full range of motion without effusion or laxity.  Crepitus was noted.  The assessment was patellofemoral joint syndrome.  In January 1984, she bumped a desk with her right knee.  Examination found moderate effusion.  There was tenderness to palpation.  X-rays were negative.  Later in January 1984, it was noted she had a history of knee pain preceding basic training.  She reported that the right knee gave out.  Examination found tenderness along the lateral 1/3 of the joint space, but was otherwise normal.  Drawer and McMurray's signs were negative.  There was good stability.  The impression was subjective tenderness.  In March 1984, she was issued crutches after reporting a right knee injury.  

The STRs show further that in April 1984, the Veteran was seen for complaints of pain and tenderness after twisting her right ankle playing volleyball.  Examination found the ankle joint to be tender.  There was minimal swelling and marked limitation of motion secondary to pain.  X-rays of the foot and ankle revealed no fracture.  In September 1984, she reported right knee complaints while running; tenderness was noted.  In December 1984, she complained of low back pain of a week's duration after moving furniture.  Examination found lumbar paravertebral spasm.  In July 1985, her right eye was noted to be red, with itching, burning and tearing for four days.  The left eye was slightly red and itchy.  The assessment was viral conjunctivitis (rule out allergic).  In October 1985 it was noted that the conjunctivitis had cleared but her eyes itched a lot.  The assessments included allergic conjunctivitis secondary to extended wear contacts, corneal lesions secondary to contacts and probable corneal edema.  About ten days later probable exposure keratitis was noted in both eyes.  Examination in November 1985 found grade 3-4 papillary hypertrophy.  She was seen later that month in the ophthalmology clinic and some decreased stippling in both eyes was noted.  She still had giant papillary conjunctivitis in both eyes and inferior stippling secondary to incomplete blink.  The next month, visual acuity was noted to be 20/20 in each eye, with no change in her condition.  It was noted that she might have chronic inferior stippling secondary to exposure due to incomplete blink.  

In December 1985 the Veteran was referred to an orthopedic clinic for right knee pain unrelated to trauma.  Examination found no swelling.  The knee joint was stable.  There was tenderness to palpation at the patella.  The assessment was chondromalacia patella.  In August 1986, she was seen for follow-up for dry eyes.  Visual acuity was 20/20 in each eye.  Examination found soporifical punctate keratitis spots in both eyes along the inferior corneal limbus.  The assessment was compound myopic astigmatism.  Later that month, she reported a right foot injury and stated she had previously injured the ankle and had been casted for three months.  The assessment was right ankle sprain.  In September 1986, she was seen for a right ankle injury.  It was noted she had chronic sprains of the right ankle.  In October 1987 the Veteran was seen for a lump over the lower lumbar spine.  She was hospitalized from December 1987 to January 1988.  It was noted she had a tender mass over the sacrum for four months, and had been evaluated by orthopedics, neurosurgery and general surgery; the consensus was that she had a lipoma, which was excised.  In October 1988, it was noted she had a 3rd degree right ankle sprain in 1985 with continuous problems since.  Examination found no swelling or edema.  There was full range of motion, but there was tenderness to palpation.  When she was seen in an ophthalmology clinic in November 1985, examination found incomplete blink and quiet bulbar conjunctivitis.  The impression was giant papillary conjunctivitis secondary to extended wear contact lenses and exposure keratitis secondary to incomplete blink.  In December 1988, she was seen for recurrent sprain and swelling of the right ankle.  It was noted she had been in a cast for three months in 1985.  X-rays were negative.  Examination found no swelling or instability.  Some tenderness was noted.  The assessment was history of right ankle sprain. 

In a January 1989 report of medical history, the Veteran denied eye trouble, a painful shoulder and recurrent back pain.  She reported foot trouble.  On January 1989 periodic examination, the eyes, upper extremities, lower extremities and spine were normal.  Visual acuity was correctable to 20/25 in each eye.

Service department records show that in August 1989, the Veteran was seen for a routine eye examination, which found 2+ injection around the conjunctiva.  The assessment was compound myopic astigmatism.  From February to April 1991, she was seen for a corneal infiltrate in her right eye.  Examination in April found the conjunctiva in both eyes clear.  The impression was probable old stable corneal stromal scar of the right eye.  There was no evidence of current infection.  In November 1992, she complained of low back pain.  Examination found palpable tenderness over the lumbar paravertebral area.  There was full range of motion, and no spasm.  Straight-leg-raising was negative.  She was seen for probable infectious conjunctivitis in July 1993.  Three days later it was noted to have resolved.  

An August 1996 rating decision denied service connection for low back, right knee, right ankle and left shoulder disabilities, and conjunctivitis on the basis that while the Veteran had been treated for such problems in service, related residuals or chronic disability were not shown postservice.  The Veteran was notified of the decision, and did not appeal it.

Private medical records show that in December 1998, the Veteran complained of low back strain for two weeks.  She stated that she also had left thigh numbness.  In April 1999, she complained of low back pain and back spasms.  Examination found tenderness in the left thoracic area.  In October 1999, there was tenderness to palpation in the low back, just above the scar.  The impression was low back pain.  

On September 2001 VA spine examination, the Veteran related that she developed back pain and a lipoma in service, and has had persistent lower back pain since.  The diagnosis was chronic fasciitis of the sacral area.

An October 2001 rating decision declined to reopen a claim of service connection for a low back disability.  It was noted that private records showed treatment for low back complaints, but the VA examination found no lumbar spine abnormalities.  It was noted that there was no link between the Veteran's current back spasms and service.  The Veteran was notified of the decision, and did not appeal it.

In June 2005 the Veteran was seen by a chiropractor for symptoms including left shoulder muscle spasm and low back pain following a slip and fall in February 2004.  She stated that she had lumbar pain when she was treated for the lipoma in service and that she did not have the back pain when she fell in 2004.  ("Not" is crossed out on the report (without attribution),)  The impressions were severe lumbar spine myofascial syndrome and hypertonicity and myalgia of the paravertebral musculature.  

Private medical records show that in July 2007, the Veteran was seen for low back pain following a motor vehicle accident.  Later that month, she complained of swelling of her left inner eyelid.  The assessment was conjunctivitis.  In September 2008, she was seen for left neck pain radiating to the left shoulder.  She stated the pain began in July 2007 following a motor vehicle accident.  She had residual neck and back pain.  She was involved in another motor vehicle accident in July 2008.  Following that incident, she received a cortisone injection in the left shoulder.  The impression was left shoulder impingement syndrome and adhesive capsulitis, and she underwent left shoulder arthroscopy that month.  In July 2009, she complained of low back pain.  It was noted she had been involved in motor vehicle accidents that affected her lower back.  In October 2009, the Veteran indicated that she had had lumbar symptoms following the first motor vehicle accident which were significantly exacerbated by the second.  The assessments were left shoulder impingement syndrome, adhesive capsulitis status post arthroscopy and lumbar facet joint hypertrophy.  

On November 2012 VA spine examination, the Veteran reported low back problems and loss of feeling in her legs since 1986.  She said she had had continued back spasms and pain after the removal of the lipoma.  The diagnosis was lumbar spondylosis.  The examiner reviewed the record and concluded that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  She noted that the STRs showed that the Veteran received physical therapy for low back pain in 1984 and that in 1987 she had pain in the sacral area.  This was found to be a lipoma.  She also noted that the separation examination was negative for low back complaints and/or a condition, and that the Veteran had injured her low back in a motor vehicle accident in 2008.

On May 2013 VA ankle examination, the Veteran stated she sustained several sprains in service and that she had experienced ankle pain since then.  It was noted that on separation examination it was noted that she had foot problems.  The Veteran stated that she had received physical therapy for her ankle problems but the records were not available.  The diagnosis was right ankle sprain.  The examiner stated that she reviewed the record and concluded that it was less likely than not that the Veteran's right ankle disability was incurred in or caused by service.  She noted that the Veteran had been seen on multiple occasions in service for right ankle sprains and there was no documented disability.  She also stated there was no available documentation to evaluate for continuity of care following service.  She further noted that the exit examination revealed no ankle pain or limitation of motion.  

On May 2013 VA knee examination, it was noted that the Veteran had been treated conservatively during service for right knee symptoms with a diagnosis of chondromalacia patella.  It was noted that a knee condition was not found at separation, but the Veteran indicated she had had severe knee pain since service.  She reported she had received treatment for her right knee, but no records were available.  The diagnosis was right knee strain.  The examiner reviewed the record and concluded that it was less likely than not that the Veteran's right knee disability was incurred in or aggravated by service.  She stated the Veteran injured her right knee in service, but resumed military activities after the injury, with no disability established.  It was also noted that there was no documented continuity of care following service.  

On May 2013 VA shoulder examination, it was noted the Veteran had undergone an open reduction internal fixation of the left shoulder prior to service.  She reinjured the shoulder during service and was treated conservatively with physical therapy.  It was noted that no left shoulder issues were found at separation.  The Veteran reported she had received physical therapy beginning in the 1990's.  The diagnosis was left shoulder impingement syndrome.  The examiner reviewed the record and concluded that the left shoulder disability was not incurred in or caused by service.  She observed that during service the Veteran was seen for left shoulder pain and received physical therapy, that the Veteran was able to resume military activities without restrictions, and that a separation examination did not note left shoulder pain.  There was no documentation of continuity of care.

On June 2013 VA eye examination, the Veteran reported multiple episodes of conjunctivitis in service.  The diagnoses were viral conjunctivitis, allergic conjunctivitis secondary to contact lens solution and exposure keratitis.  The examiner opined that the Veteran had conjunctivitis in both eyes in service that had resolved and that she did not have active conjunctivitis on the examination.

On August 2014 VA spine examination, the Veteran stated that she lost feeling in her leg in service and that her back goes out.  She noted that after service she was treated for her back with physical therapy, bed rest, medications and spinal injections.  It was also noted that she had reinjured her back in another motor vehicle accident in 2014.  The diagnosis was lumbar spondylosis.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by service.  She observed that the Veteran had received physical therapy for low back pain in service, and received a work-up for sacral pain in 1987 when the pain was attributed to a lipoma.  The examiner noted that the separation examination and medical history were negative for musculoskeletal low back complaints and/or condition, and that the Veteran injured her low back in car accidents in 2007 and 2008.

VA outpatient treatment records show that in December 2016, the Veteran reported a right knee injury in a motor vehicle accident in April 2014.  She noted she hurt her back in service when a bomb exploded and bricks from the building fell on it.  

      Claims to Reopen 

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for low back, right knee, right ankle and left shoulder disabilities, and conjunctivitis was initially denied by an August 1996 rating decision on the basis that such disorders were not shown following service.  The Veteran was notified of the decision and did not appeal it.  An October 2001 rating declined to reopen the claim of service connection for a low back disability.  It was noted that there was no link between any current back spasms and service.  The Veteran was notified of the October 2001 rating decision, did not appeal it, and it also became final.  38 U.S.C.A. § 7105.

Accordingly, for evidence received since the prior final rating decisions to relate to unestablished facts necessary to substantiate the claims (and be new and material, warranting reopening of the claims), it would have to tend to show that a current low back disability is related to service, and that the Veteran has a current diagnosis of right knee, left shoulder and right ankle disabilities and conjunctivitis (that may be related to service).

	Low back 

The evidence of record at the time of the October 2001 rating decision included the Veteran's STRs and private and VA medical evidence.  The STRs showed that in December 1984, the Veteran stated that she experienced low back pain after moving furniture.  When examined approximately two months prior to her discharge from service, the Veteran denied having back pain, and the spine was normal on clinical evaluation at that time.  The initial indication following service of any low back problems was when she was seen in a service department facility in November 1992.  Private medical records show that she again had complaints involving the lumbar spine in 1998 and 1999.  On the September 2001 VA spine examination, the Veteran reported she had low back pain since she developed a lipoma in service.  

Based on such record the October 2001, unappealed and final (38 U.S.C.A. § 7105), rating decision declined to reopen the previously denied claim of service connection for a low back disability, finding that any low back disability was not shown to be related to the Veteran's service.  

Evidence received since the October 2001 rating decision includes private and VA medical records, and shows that the Veteran has lumbar spondylosis.  At the hearing before the undersigned, the Veteran testified that she has had low back pain since service.  While it was noted on VA spine examinations in November 2012 and August 2014 that her low back disability was attributable to her several postservice motor vehicle accidents, she testified that her chronic low back pain problems preceded those accidents.  Notably, a June 2005 report from a private provider shows that the Veteran had myofascial syndrome of the lumbar spine, supporting her claim that she had low back problems prior to the motor vehicle accidents in 2007 and 2008.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for a low back disability, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is both new and material, and the claim of service connection for a low back disability may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Right knee, left shoulder and right ankle disabilities and conjunctivitis

The evidence of record at the time of the August 1996 rating decision included the Veteran's STRs and private and VA medical evidence.  STRs showed that the Veteran had surgery for a left clavicle fracture prior to service and apparently made a full recovery.  They show that she was seen on numerous occasions for complaints involving the right knee, left shoulder, right ankle and conjunctivitis.  Notably, although the Veteran reported foot trouble in January 1989, she denied having a painful shoulder, back pain, and eye trouble.  Clinical evaluations of the eyes, upper and lower extremities and spine were normal on the January 1989 examination.  Following service, in July 1993, the Veteran was treated for conjunctivitis that resolved.  The August 1996 rating decision denied service connection for these disabilities based essentially on a finding that they were not shown.  Hence, for evidence received since then to pertain to the unestablished facts necessary to substantiate these claims, it would have to tend to show the Veteran has right knee, left shoulder and right ankle disabilities or conjunctivitis that may be related to service.  

Evidence received since the August 1996 rating decision includes private and VA medical records.  The record now shows that the Veteran has right knee, left shoulder and right ankle disabilities.  The Board acknowledges that the Veteran testified at her November 2016 hearing that she was treated for conjunctivitis subsequently to June 2013 VA eye examination.  This evidence directly addresses unestablished facts necessary to substantiate the claims, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating such claims.  Accordingly, the additional evidence is both new and material, and the claims of service connection for right knee, left shoulder and right ankle disabilities and conjunctivitis may be reopened.  De novo consideration of the claims is addressed in the remand below.  


ORDER

The appeals seeking service connection for bilateral hearing loss, an increased rating for tinnitus and an effective date for an award of service connection for tinnitus prior to June 7, 2013 are dismissed.

The appeals to reopen claims of service connection for low back, right knee, right ankle, and left shoulder disabilities and conjunctivitis are granted.


REMAND

The reopening of a claim of service connection triggers VA's duty to assist the Veteran by arranging for an examination to secure a medical opinion, when necessary.  Notably, when VA arranges for an examination/medical opinion, it must obtain one that is adequate.  

Regarding the reopened claims of service connection for right ankle and right knee disabilities, the AOJ had implicitly reopened such claims, and arranged for examinations to obtain medical nexus opinions in the matters.  The Board's review of those examinations found the opinions offered inadequate for rating purposes.   For an opinion to be adequate, it must be accompanied by sufficient rationale.  Here, the Veteran sustained multiple, recurring right ankle injuries in service (at one point requiring casting).  In opining that the Veteran's current right ankle disability is unrelated to her service, the VA examiner essentially indicated that the opinion was based on a lack of continuity.  While continuity of symptomatology for one manner of substantiating the claim, where there is injury in service and current disability to the same anatomical area, the claim may also be substantiated by medical evidence of a nexus even without continuity (although such may be a factor for consideration).  The examiner did not explain adequately why the multiple injuries in service did not result in underlying pathology to which current disability could in part at least be attributed.  Similarly, regarding the right knee, STRs show a diagnosis of chondromalacia and an injury.  There is insufficient explanation  why the current right knee disability is not attributable to the finding and injury in service.  A remand to secure an adequate nexus opinion is necessary.  

The claims of service connection for low back and left shoulder disabilities and conjunctivitis were previously denied on the basis that such disabilities were not shown.  There is now evidence that such disabilities exist.  

Regarding the low back, on November 2012 and August 2014 VA examinations  the Veteran's disability was opined to be due to motor vehicle accidents years after service.  Such conclusion failed to account for the fact that postservice back complaints were noted in 1998 and 1999, prior to the accidents, and did not address that the Veteran was found to have myofascial syndrome in 2005.  Accordingly, an examination that considers all pertinent facts is necessary.

Regarding the left shoulder, STRs clearly show the Veteran sustained a left humerus fracture prior to service.  This was noted when she entered service; but she was found to be fit for duty (a disqualifying left shoulder disability was not found).  The May 2013 VA examination noted this history, but did not adequately address whether any pre-existing left shoulder pathology was aggravated by service.  

Regarding conjunctivitis, on June 2013 VA eye examination it was indicated that active conjunctivitis was not found.  In November 2016 the Veteran testified that she received treatment for conjunctivitis at the Broward VA Medical Center subsequent to that examination.  Records of such treatment are pertinent evidence that has not been associated with the record.  

The Veteran claims that a psychiatric disability had its onset in service, although she has acknowledged that she was not treated during service for any psychiatric complaints.  On October 2012 VA psychiatric examination, the Veteran stated she saw a psychiatrist for the first time earlier that year and indicated that no medication was prescribed and there was no follow-up.  It was noted she had been sad due to her separation from her spouse and her hysterectomy.  The examiner concluded the Veteran did not have a psychiatric disability.  She noted that the Veteran had minimal symptoms of sadness, occasional anxiety and tearfulness that were expectable reactions to psychosocial stressors and were a normal response to life losses.  On September 2016 VA psychiatric examination the Veteran reported she began receiving therapy that year.  She noted that she had not previously been able to speak to psychiatrists about her experiences in service.  The diagnoses were PTSD and major depressive disorder.  At the November 2016 hearing before the undersigned, the Veteran testified that she was told by a physician that her psychiatric disability is secondary to her service-connected hysterectomy with postoperative cervical polyp.   She reported treatment for psychiatric disability at the Broward and Miami VA Medical Centers.

Regarding the rating for the lipoma scar, the Veteran testified that the scar is very tender.  Notably, separate compensable ratings may be assigned for a scar if it is both painful and unstable.  The Veteran was most recently examined by the VA for this scar in August 2009.  In light interval since she was last examined for the lipoma scar and given the allegation of worsening, a contemporaneous examinations to assess the severity of the scar is necessary.

An August 2014 rating decision denied service connection for right forearm, right hip, left knee, left ankle and right hand disabilities, and for PID and high blood pressure.  The Veteran submitted a notice of disagreement (NOD) with the denials in July 2015.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, these claims will be before the Board only if the Veteran perfects the appeal by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment she has received for low back, left shoulder and psychiatric disabilities and for conjunctivitis since her separation from service, and for the lipoma scar since 2015, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment.

2.  Thereafter, the AOJ should the Veteran to be examined by an orthopedist to ascertain the likely etiology of her current right ankle, right knee, low back and left shoulder disabilities.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide  opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or higher probability) that the Veteran's low back disability is related to the symptoms she experienced in service?  The rationale for the opinion must acknowledge that postservice back complaints (and a diagnosis) preceded postservice automobile accidents and the Veteran's testimony regarding continuity of complaints since service..  

(b) Is it at least as likely as not that any current left shoulder disability was acquired in service (to include as due to aggravation of any pre-existing pathology therein? 

(c) Are the Veteran's current right knee and right ankle disabilities at least as likely as not related to the multiple complaints, findings, and diagnoses noted in service?  Any opinion to the effect that they are unrelated to service must include an explanation why the multiple injuries and findings in service would not have been a factor in the development of such current disabilities (and what became of the chondromalacia diagnosed in service).

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature..

3.  The AOJ should arrange for a VA eye examination to determine the existence/ likely etiology of any conjunctivitis.  The entire record (to include records received pursuant to the development sought above) should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should indicate whether conjunctivitis is shown and, if so, provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that it is related to the multiple episodes of conjunctivitis she had in service. 

The examiner must include rationale with all opinions.

4.  The AOJ should arrange for a psychiatric examination to ascertain the likely etiology of any current psychiatric disability other than PTSD.  The examiner should identify any/each psychiatric disability found/shown by the record and provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that such disability is related to service or was caused or aggravated (the opinion must address aggravation) by her service connected hysterectomy with postoperative cervical polyp.

The examiner must include rationale with all opinions.

5.  The AOJ should arrange for the Veteran to be examined by an medical professional to assess the current severity of her postoperative sacral area lipoma scar.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  All findings should be described in detail.  The examiner should note whether the scar is tender or unstable or both.  The examiner should comment on any restrictions on occupational and daily activity functions due to the scar.

6.  The AOJ should issue an appropriate SOC addressing the claims of service connection for right forearm, right hip, left knee, left ankle, and right hand disabilities, PID and high blood pressure.  The Veteran and her representative should be afforded opportunity to respond.  These matters should be returned to the Board only if the appellant timely files a substantive appeal after a SOC is issued.

7.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


